In an action to foreclose a mortgage upon real property, in wMch a receiver had been appointed, the order confirmed the second intermediate account of the receiver, fixed the amount of Ms commissions and directed payment to the áttorney for the receiver of $400 counsel fees. The appeal is from only that part of the order fixing the counsel fees. Order modified by reducing the counsel fees to $250 on the ground that the amount allowed is excessive, and as so modified affirmed, in so far as an appeal is taken therefrom, without costs. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.